OPINION — AG — QUESTION: "THE STATE BOARD OF AGRICULTURE DESIRES TO EXCHANGE 2.6 ACRES OF LAND HELD BY THE FORESTRY DIVISION OF THIS BOARD, AS PART OF THE STATE FORESTRY NURSERY IN MCLAIN COUNTY, FOR 2.6 ACRES OWNED BY THE ADJOINING PROPERTY OWNER. THE PURPOSE OF THE EXCHANGE IS TO BLOCK UP BOTH OWNERSHIP.?" — NEITHER THE DEPARTMENT OF AGRICULTURE, NOR THE FORESTRY DIVISION, THEREOF, IS AUTHORIZED BY LAW TO MAKE THE TRANSFER. CITE:  2 O.S. 1961 492 [2-492], 2 O.S. 1961, 492-498 [2-492] — [2-498] (FRED HANSEN)